IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-66,517-01 & -02


IN RE THE HONORABLE DONALD L. KRAEMER,
JUDGE, 12TH JUDICIAL DISTRICT COURT OF GRIMES COUNTY




ORDER ON SHOW CAUSE IN NOS. WR-66,517-01 & -02 
IN THE 12TH JUDICIAL DISTRICT COURT 
FROM GRIMES COUNTY


 Per curiam.

O R D E R


	On October 24, 2006, Applicant, Dennis Ray Ethel, filed applications for a writ of habeas
corpus in the trial court in cause numbers 15,014 and 15,016. On February 7, 2007, after receiving
his applications, we remanded them and directed the Honorable William McAdams, then Judge of
the 12th District Court of Grimes County, to make findings of fact and conclusions of law and to
forward the supplemental record within 120 days. On July 25, 2007 and September 16, 2008, we sent
reminders to the trial court and directed it to immediately forward the supplemental record in these
causes. On March 11, 2009, we issued an order directing the Honorable Donald L. Kraemer (1) to make
findings of fact and conclusions of law and to forward the supplemental record in these causes to this
Court within 60 days. After not receiving the supplemental record within 60 days, we issued another
order on November 25, 2009, again directing Judge Kraemer to make findings of fact and
conclusions of law and to forward the supplemental record in these causes to this Court within 75
days. 
	On March 3, 2010, we ordered Judge Kraemer to show cause and explain why he failed to
respond to this Court's November 25, 2009 order. After receiving a response and explanation from
Judge Kraemer, we conclude that he has shown good cause. The show cause order against him is
hereby dismissed. 
	IT IS SO ORDERED ON THIS THE 22nd DAY OF SEPTEMBER, 2010. 

Do not publish  
1. In 2008, Judge Kraemer was elected Judge of the12th District Court of Grimes County.